ACCEPTED
                                                                                           12-15-00088-CR
                                                                              TWELFTH COURT OF APPEALS
                                                                                            TYLER, TEXAS
                                                                                      5/22/2015 1:58:52 PM
                                                                                             CATHY LUSK
                           CAUSE NO. 12-15-00088-CR                                                 CLERK


 SYDNEY LYNCH                              §    IN THE
                                           §
 VS.                                       §    TWELFTH COURT
                                                                          FILED IN
                                           §                       12th COURT OF APPEALS
 THE STATE OF TEXAS                        §    OF APPEALS              TYLER, TEXAS
                                                                   5/22/2015 1:58:52 PM
                               MOTION TO                                CATHY S. LUSK
                                                                            Clerk
                  EXTEND TIME TO FILE APPELLANT’S BRIEF

TO THE HONORABLE JUSTICES OF SAID COURT:

       Now comes Appellant in the above styled and numbered cause, and moves this

Court to grant an extension of time to file appellant's brief, pursuant to Rule 38.6 and

10.5(b)of the Texas Rules of Appellate Procedure, and for good cause shows the

following:

1.     This case is on appeal from the 7th Judicial District Court of Smith County,

       Texas.

2.     The case below was styled State of Texas v. Sydney Lynch and numbered 007-

       0526-14.

3.     Appellant was convicted of Unlawful Possession of a Firearm by a Felon on

       March 4, 2015.

4.     Appellant was assessed a sentence of eight (8) years confinement in the Texas

       Department of Criminal Justice-Institutional Division.

5.     Notice of Appeal was given on March 24, 2015.

6.     The Clerk's Record was filed on April 13, 2015 and supplemented April 17, 2015;

       the Reporter's Record was filed on April 20, 2015.

7.     The Appellant’s Brief is due on May 20, 2015. Counsel requests the Court an

       extension of forty-five (45) days due to the number of briefs with deadlines.

8.     Appellant requests an extension of time due to the following facts and

       circumstances.

       Since the Reporter’s Record in this case was completed, Counsel has filed:

       A.    A response to a writ of habeas corpus in 114-0515-12-A Ex parte Danny
            Porter on April 29, 2015;

      B.    Appellant’s Brief in Jason Claire Reese v. State of Texas, cause number

            12-14-00363-CR on May 5, 2015; and

      C.    Proposed Findings if Fact and Conclusions of Law in Ex parte Delbetric

            Hodge writ number 241-1479-13A.

9.    Counsel recently updated his calendering software in his office. After staff

      missed the deadline in the above referenced matter, it appears that not all

      previously calendared cases transferred during the update including this one.

10.   Lastly, Appellant’s Counsel has the following briefs pending:

      A.    Appellant’s Brief in Oscar Perkins v. State of Texas, cause no. 12-15-

            00001-CR on June 8, 2015;

      B.    Appellant’s Brief in Roger Whitener v. State of Texas, cause no. 12-15-

            00006-CR on May 29, 2015 with no further extensions;

      C.    Appellant’s Brief in Larry Maples v. State of Texas, cause no. 12-14-

            00337-CR on June 1, 2015 with no further extensions;

      D.    Appellant’s Brief in Donald Powell v. State of Texas, cause no. 12-14-

            00355-CR on June 3, 2015;

      E.    Appellant’s Brief in Christopher Earl Thurman v. State of Texas, cause

            no. 12-14-00363-CR on June 10, 2015;

      F.    Appellant’s Brief in Joe Pittman v. State of Texas, cause no. 12-15-

            00009-CR on June 12, 2015;

      G     Appellant’s Brief in Ricky Lynn Harris v. State of Texas, cause no. 12-15-

            00104-CR on June 22, 2015;

      H     Appellant’s Brief in Charlie Motes v. State of Texas, cause no. 12-15-

            00111-CR on June 23, 2015;

      I.    Appellant’s Brief in Harold Bass v. State of Texas, cause no. 12-15-

            00071-CR upon the completion of the Reporter’s Record;

      J.    Appellant’s Brief in Arron McLarey v. State of Texas, cause no. 12-15-
            00084-CR upon the completion of the Reporter’s Record; and

      K.    Appellant’s Brief in Christopher McLemore v. State of Texas, cause no.

            12-15-00091-CR upon the completion of the Reporter’s Record.

11.   Appellant requests an extension of time due to the above referenced facts and

      circumstances.

12.   Appellant prays that this Court grant this Motion to Extend Time to File

      Appellant’s Brief for a period of forty-five (45) days, and for such other and

      further relief as the Court may deem appropriate.

                                      Respectfully submitted,



                                      Law Office of James W. Huggler, Jr.
                                      100 E. Ferguson, Suite 805
                                      Tyler, Texas 75702
                                      Tel: (903) 593-2400
                                      Fax: (903) 593-3830

                                      By: /S/ James W. Huggler, Jr.
                                      James W. Huggler, Jr.
                                      State Bar No. 00795437
                                      Attorney for APPELLANT
                            CERTIFICATE OF SERVICE


      This is to certify that on May 22, 2015, a true and correct copy of the above and

foregoing document was served on Mike West, Smith County District Attorney's Office,

100 North Broadway Ave., 4th Floor, Smith County Courthouse, Tyler, Texas 75702,

by regular mail, fax, hand delivery, or electronic filing.



                                          /S/ James W. Huggler, Jr.
                                         James W. Huggler, Jr.